office_of_chief_counsel number release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc it a wta-n-116817-01 uilc memorandum for mary engdahl tax specialist sb_se tec from subject heather c maloy associate chief_counsel income_tax accounting clarification of federal emergency management agency fema payments for living expenses-cerro grande fire this technical assistance memorandum amplifies the discussion in our memorandum in wta-n-131198-00 dated date prior memo regarding the tax treatment of certain payments that individuals in new mexico who suffered losses due to the cerro grande fire have received from fema or their insurers technical assistance does not relate to a specific case and is not binding on directors or their officers or area directors appeals as those terms are described in revproc_2001_2 sec_1 2001_1_irb_79 pincite this document is not to be cited as precedent this memorandum incorporates by reference the issues conclusions facts and law and analysis in the prior memo except as provided herein as indicated in the prior memo payments for certain losses including a temporary living or relocation expense are authorized by the cerro grande fire assistance act the act pub_l_no 114_stat_511 some payments made under the act may also be authorized by the robert t stafford disaster and emergency assistance act u s c sec_5121 et seq the stafford act the policy guidelines for temporary_living_expenses payable under the act indicate that homeowners are initially eligible for compensation_for up to months for loss of use of their home which may be extended in light of active measures to rebuild the house for up to three years total or until the homeowner occupies the new home whichever comes first renters are initially eligible for up to months of loss of use of the residence but only for the difference between their old and new rent if the new rent is greater the period of compensation_for such renters may be extended for up to wta-n-116817-01 an additional six months on a case-by-case basis payments to both homeowners and renters are made on a reimbursement basis the policy guidelines also permit reimbursement for food costs associated with the evacuation without deduction for normal food costs and for necessary items rented or purchased during the evacuation because it may not have been possible to take their possessions with them these claims under the act would presumably be subject_to the prohibition in c f_r dollar_figure on paying compensation under the act for costs that have been reimbursed already under the stafford act our prior memo analyzed payments received from insurance_companies separately from payments received under either the act or the stafford act by uninsured or underinsured taxpayers this analysis did not take into account that even insured taxpayers affected by the cerro grande fire were entitled to certain types of compensation under the act or the stafford act in the event taxpayers were entitled to reimbursement under insurance contracts their insurers under the act were subrogated to their insureds’ rights ultimately then payments even to insured taxpayers found their source in the two acts accordingly the central question presented here is whether payments received from fema either under the act’s authorization to pay a temporary living or relocation expense or under the stafford act’s authorization to pay temporary assistance to individuals and families who as a result of financial hardship caused by a major disaster have been forced to vacate their residence are taxable while fema guidelines applicable to the period of evacuation provide for a wider range of payments the fema guidelines for payment or reimbursement of expenses_incurred after that time generally focus on reimbursing additional living_expenses incurred because of the fire as we indicated in our prior memorandum the fact that fema had authority under the stafford act to pay certain expenses in excess of those additional living_expenses makes the taxation of these specific payments an exceedingly close question an impartial finder of fact could reasonably find that the payments are made under fema’s disaster relief authority and are payments for the promotion of the general welfare as set forth in our march memorandum it could be said that a different line of analysis might apply to payments taxpayers affected by the cerro grande fire received under contracts of insurance however we counsel against applying that line of analysis in a mechanical fashion to begin with as we have indicated fema by virtue of subrogation will be the ultimate source of disaster-related payments received even by taxpayers whose property was insured equally even insured taxpayers might be eligible for the broader forms of relief fema is authorized to provide accordingly we wta-n-116817-01 doubt that any finder of fact would be persuaded that insured taxpayers should be treated differently than the uninsured or the underinsured for the foregoing reasons we believe that it would be inadvisable to pursue inclusion in income for payments from fema within the stafford act authority in circumstances like those described in revrul_76_144 involving payments covering disaster-related necessary expenses or serious needs during the repair or replacement of the damaged residence we believe it would be appropriate for service officials to indicate publicly that the service generally will not require inclusion in income with respect to the living expense payments made to cerro grande fire claimants no matter whether those payments are made directly to the claimant by fema or initially are made by the claimant’s insurance_company at least during the period of the stafford act authority to make such payments so long as it is evident that the payments relate to necessary or additional expenses directly attributable to the disaster we believe however that the service need not apply this advice if amounts are received for luxuries or for living_expenses of an individual who has abandoned efforts to re-occupy a dwelling comparable to the one whose occupancy or use was denied by the fire even if excluded from income however to the extent that payments compensate the recipients specifically for medical_expenses the payments do reduce the amount of the recipients’ deductions under sec_213 for such expenses see rev_rul we hope this letter is helpful if you have any further questions please contact george baker at
